 1                                  UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 T. MATTHEW PHILLIPS and ALI                            Case No.: 2:21-cv-00483-APG-NJK
   SHAHROKHI,
 4                                                                       Order
        Plaintiffs
 5
   v.
 6
   VINCENT OCHOA, et al.,
 7
        Defendants
 8

 9          Last year, due to the COVID-19 pandemic the court closed the clerk’s office intake

10 window and established an email address for pro se litigants to file their documents with the

11 clerk’s office as an additional option to sending through the mail or delivering in person. The

12 court has continued to offer pro se litigants email filing as a courtesy. However, some of

13 plaintiff Ali Shahrokhi’s recent filings have included profanities in the document name. The

14 clerk’s office asked Shahrokhi to stop doing so, but he declined. If Shahrokhi continues to file

15 documents that include profanity or are otherwise unprofessional, I will terminate the courtesy of

16 his ability to file via email.

17          DATED this 4th day of May, 2021.

18

19
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
20

21

22

23
